ALLOWABILITY NOTICE
This action is in response to the amendment filed 12 January 2022. 
	Claims 1 – 20 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12 January disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,609,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
The combination of elements in Applicant’s claims amount to significantly more than the previously identified abstract idea. Applicant's arguments filed on 30 November 2017 (Pages 11 – 12 in particular)  for parent Application 14/502,194, are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 20 are eligible under 35 USC 101  (see MPEP 1302.14). 

35 USC §102 / §103
	The closest prior art of record includes Gilbert et al. (U.S. 2006/0064434) and Ng et al. (U.S. 2004/0250120).
However, with respect to exemplary independent claim 1, Gilbert et al. and Ng et al., either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to a hierarchical permission model corresponding to a hierarchical data model associated with a case model, the hierarchical data model comprising a plurality of case nodes and the hierarchical permission model comprising a hierarchical permission model node corresponding to a corresponding case node of the hierarchical data model, wherein the hierarchical permission model node defines a case role at the corresponding case node and a set of permissions to be associated with that case role with respect to the corresponding case node, at least a permission in the set of permissions conditioned  on corresponding case node specific data; and the processor enforcing permissions defined in the 

	Other close prior art of record includes Eager et al. (U.S. 5,960,200), Ramamurthy et al. (U.S. 7,080,077), Knouse et al. (U.S. 20070044144), Sandford et al.	 (U.S. 2007/0179890), Spinola  et al.(U.S. 2009/0171897), Shrivastava  et al. (U.S. 7,792,860), Henderson (U.S. 2012/0137360), and Kuruganti et al. (U.S. 8,452,726).
However, with respect to exemplary independent claim 1, none of the other close prior art above, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to a hierarchical permission model corresponding to a hierarchical data model associated with a case model, the hierarchical data model comprising a plurality of case nodes and the hierarchical permission model comprising a hierarchical permission model node corresponding to a corresponding case node of the hierarchical data model, wherein the hierarchical permission model node defines a case role at the corresponding case node and a set of permissions to be associated with that case role with respect to the corresponding case node, at least a permission in the set of permissions conditioned  on corresponding case node specific data; and the processor enforcing permissions defined in the hierarchical permission model with respect to one or more case instances instantiated using the case model by allowing, or not allowing, a requested action to be performed, at run time, based on the case role.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN S MILLER/Primary Examiner, Art Unit 3683